DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
Response to Amendment/Claim Status
Claims 1 and 6-12 are currently pending. Claims 1 and 12 have been amended. Claims 2-5 and 13 are now cancelled; no new claims have been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 6-12 are rejected under 35 U.S.C. 103 as obvious over SASAKI et al (US 2014/0217470 A1, hereafter Sasaki) in view of Lai et al (US 2017/0141235 A1-prior art of record, hereafter Lai) and TAKAHASHI et al (US 2019/0305091 A1, hereafter Takahashi).
Re claim 1, Sasaki discloses in FIG. 1 a semiconductor device, comprising:
a substrate (2; ¶ [0030]), having a first gallium oxide layer (unseen β-Ga2O3; ¶ [0034]);
a channel layer (3; ¶ [0033]), disposed on the substrate (2), the channel layer (3) being a second gallium oxide layer (α-(AlxGa1-x)2O3, when x=0; ¶ [0033]);

a gate structure (11/16; ¶ [0030]), disposed on the channel layer (3) and located between the first electrode layer (15) and the second electrode layer (16), wherein
the gate structure (11/16) is on a flat surface (upper horizontal plane) of the channel layer (3) or a bottom portion of the gate structure is extended into the channel layer (3),
the gate structure (11/16) comprises:
a gate insulating layer (16; ¶ [0030]), disposed on the channel layer (3); and
a gate layer (11; ¶ [0030]), disposed on the gate insulating layer (16), wherein the gate insulating layer (16) comprises a dielectric layer (α-(AlyGa1-y)2O3; ¶ [0036]), and 
the substrate comprises:
a base layer (2) and a buffer layer (unseen β-Ga2O3) on the base layer (2), wherein the buffer layer comprises a single-crystal layer of β-Ga2O3 (¶ [0034]).

A.	Sasaki fails to disclose wherein the gate insulating layer (16) comprises a ferro-electric material layer, or comprises a composite layer of the ferro-electric material layer and a dielectric layer; and wherein the buffer layer (2) comprises a single-crystal layer of α-Ga2O3, a semiconductor layer of α-Ga2O3, a combination of the semiconductor layer of α-Ga2O3 and a sapphire layer, or a combination of the semiconductor layer of α-Ga2O3, the sapphire layer and a buffer layer.



Lai discloses in FIG. 2 a semiconductor device, comprising: a gate insulating layer (112; ¶ [0020]), wherein the gate insulating layer (112) comprises a ferro-electric material layer (Al2O3 112; ¶ [0023]), or comprises a composite layer (110/112; ¶ [0020]) of the ferro-electric material layer (Al2O3 112) and a dielectric layer (110).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the device structure of Sasaki by forming the gate insulating layer to comprise a ferro-electric material layer, or comprises a composite layer of the ferro-electric material layer and a dielectric layer, as disclosed by Lai, in order to form lower subthreshold swing, hysteresis-free devices with faster switching speeds (Lai; ¶ [0017]).

B.	Sasaki and Lai fails to disclose wherein the buffer layer comprises a single-crystal layer of α-Ga2O3, a semiconductor layer of α-Ga2O3, a combination of the semiconductor layer of α-Ga2O3 and a sapphire layer, or a combination of the semiconductor layer of α-Ga2O3, the sapphire layer and a buffer layer.
However,
Takahashi discloses in FIG. 1 a semiconductor device, comprising: a substrate (α-Al2O3 sapphire substrate; ¶ [0038]), the substrate (α-Al2O3 sapphire substrate) comprises: a base layer (α-Al2O3) and a buffer layer (α-Ga2O3; ¶ [0036] and [0039]) on the base layer (α-Al2O3), wherein the buffer layer comprises a single-crystal layer of α-Ga2O3 (¶ [0036] and [0039]).
2O3, a semiconductor layer of α-Ga2O3, a combination of the semiconductor layer of α-Ga2O3 and a sapphire layer, or a combination of the semiconductor layer of α-Ga2O3, the sapphire layer and a buffer layer, in order to enhance the device mobility by inclusion of the buffer layer (Takahashi; [0036]). 

Re claims 6 and 7, Sasaki and Lai discloses the semiconductor device according to claim 1, wherein the gate insulating layer (16) comprises a ferro-electric material layer (Al2O3 112 of Lai) or a composite layer of the ferro-electric material layer and the dielectric layer is silicon oxide, a ferro-electric material (Al2O3 112 of Lai) and a dielectric material (Al2O3 110 of Lai) with a high dielectric value (¶ [0021]); and wherein the dielectric material (Al2O3 of Lai) with a high dielectric value comprises La2O3, AI2O3 (¶ [0021]), HfO2, or ZrO2 as part of the hysteresis-free, high mobility devices with faster switching speeds discussed for claim 1.

Re claim 8, Sasaki discloses the semiconductor device according to claim 1, wherein the gate layer (11) comprises a metal material (Au, Al, Ti, …, Cu and Pb; ¶ [0035]).
2O3 or a single-crystal layer of α-Ga2O3 (α-(AlxGa1-x)2O3, when x=0; ¶ [0033]).
Re claim 10, Sasaki discloses the semiconductor device according to claim 9, wherein a dopant comprises an N-type dopant provided by Group-IIIA elements of the Periodic Table (Tl; ¶ [0048]) or a P-type dopant provided by Group-IIA elements of the Periodic Table (Be or Mg; ¶ [0048]).

Re claim 11, Sasaki discloses the semiconductor device according to claim 1, wherein materials of the first electrode layer (12) and the second electrode layer (13) comprise monolayer metal (Au, Al, Ti, …, Cu and Pb; ¶ [0035]) or multilayer metal (Ti/Al, Au/Ni or Au/Cu; ¶ [0035]).

Re claim 12, Sasaki discloses in FIG. 1 a method for fabricating a semiconductor device, comprising:
providing a substrate (2; ¶ [0030]), having a first gallium oxide layer (unseen β-Ga2O3; ¶ [0034]);
forming a channel layer (3; ¶ [0033]) on the substrate (2), the channel layer (3) being a second gallium oxide layer (α-(AlxGa1-x)2O3, when x=0; ¶ [0033]);
forming a first electrode layer (12; ¶ [0030]) and a second electrode layer (13; ¶ [0030]) on the channel layer (3); and
forming a gate structure (11/16; ¶ [0030]) on the channel layer (3) and disposed between the first electrode layer (15) and the second electrode layer (16), wherein the 

wherein the step of forming the gate structure (11/16) comprises:
forming a gate insulating layer (16; ¶ [0030]) on the channel layer (3); and
forming a gate layer (11; ¶ [0030]) on the gate insulating layer (16), wherein the gate insulating layer (16) comprises a dielectric layer (α-(AlyGa1-y)2O3; ¶ [0036]), and 
the substrate being provided comprises:
a base layer (2) and a buffer layer (unseen β-Ga2O3) on the base layer (2), wherein the buffer layer comprises a single-crystal layer of β-Ga2O3 (¶ [0034]).

A.	Sasaki fails to disclose wherein the gate insulating layer (16) comprises a ferro-electric material layer, or comprises a composite layer of the ferro-electric material layer and a dielectric layer; and wherein the buffer layer (2) comprises a single-crystal layer of α-Ga2O3, a semiconductor layer of α-Ga2O3, a combination of the semiconductor layer of α-Ga2O3 and a sapphire layer, or a combination of the semiconductor layer of α-Ga2O3, the sapphire layer and a buffer layer.

However,
Lai discloses in FIG. 2 a semiconductor device, comprising: a gate insulating layer (112; ¶ [0020]), wherein the gate insulating layer (112) comprises a ferro-electric material layer (Al2O3 112; ¶ [0023]), or comprises a composite layer (110/112; ¶ [0020]) of the ferro-electric material layer (Al2O3 112) and a dielectric layer (110).


B.	Sasaki and Lai fails to disclose wherein the buffer layer comprises a single-crystal layer of α-Ga2O3, a semiconductor layer of α-Ga2O3, a combination of the semiconductor layer of α-Ga2O3 and a sapphire layer, or a combination of the semiconductor layer of α-Ga2O3, the sapphire layer and a buffer layer.

However,
Takahashi discloses in FIG. 1 a semiconductor device, comprising: a substrate (α-Al2O3 sapphire substrate; ¶ [0038]), the substrate (α-Al2O3 sapphire substrate) comprises: a base layer (α-Al2O3) and a buffer layer (α-Ga2O3; ¶ [0036] and [0039]) on the base layer (α-Al2O3), wherein the buffer layer comprises a single-crystal layer of α-Ga2O3 (¶ [0036] and [0039]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the device structure of Sasaki by forming the substrate to include the buffer layer of Takahashi, wherein the buffer layer comprises a single-crystal layer of α-Ga2O3, a semiconductor layer of α-Ga2O3, a combination of the semiconductor layer of α-Ga2O3 and a sapphire layer, or a 2O3, the sapphire layer and a buffer layer, in order to enhance the device mobility by inclusion of the buffer layer (Takahashi; [0036]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on the reference or reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record (KAMBAYASHI et al: US 2013/0309828 A1) and not relied upon is considered pertinent to applicant's disclosure. KAMBAYASHI discloses in FIG. 1 a bottom portion (lower plane) of the gate structure (120/126: (¶ [0039) is extended into the channel layer (106; ¶ [0039]). This prior art disclosure is pertinent because it would satisfy alternative limitation of claims 1 and 12 with respect to the shape of the gate structure relative to the channel layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892